UNITED STATES DISTRICT COURT FOR THE

UNITED STATES OF AMERICA,

Plaintiff,
V.
JOSEPH DAROSA,
Defendant.

EASTERN DISTRICT OF CALIFORNIA

)
)
)
)
)
)
)
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release

2:14CR00071-JAM-1_ , Charge

 

 

FILED

June 21

CLERK, US DISTRICT COURT
EASTERN DISTRICT OF

PrN IA

  
    

 

JOSEPH DAROSA

Supervise Release Violation

Case No. 2:14CR00071-JAM-1

ORDER FOR RELEASE OF
PERSON IN CUSTODY

, Case No. _

, from custody subject to the

conditions contained in the attached “Notice to Defendant Being Released” and for the following

reasons:

v

Release on Personal Recognizance

Bail Posted in the Sum of $__

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

(Other)

Conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on _June 21,2019 at 2:00pm

 

Copy 2 - Court

By /s/ Allison Claire

 

Allison Claire
United States Magistrate Judge

 
